Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 08/23/2021 has been received and considered. Claims 1-3, 5-8 and 10-11 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

2.	Claims 1-3, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al. (US 20190220029 A1), and further in view of Yue et al. (“A LiDAR Point Cloud Generator: from a Virtual World to Autonomous Driving”).
As per Claims 1, 6 and 11, Fukuhara et al. teaches a method/system/medium for simulating a distribution of obstacles (Fig. 1 and 3-5, [0081]), comprising: 
acquiring a plurality of point clouds of a plurality of frames, wherein each point cloud comprises a plurality of original obstacles ([0117], [0161], [0169]: LiDAR sensor actually mounted on a vehicle acquires point group data such an opposite running vehicle, a walker or a bicycle while the vehicle is moving.); 
acquiring real labeling data of an acquisition vehicle ([0102] “vehicle positional information D02 of own vehicle” “vehicle initial data”), and obtaining data of a simulation position of the acquisition vehicle based on the real labeling data of the acquisition vehicle and a movement rule of the acquisition vehicle (Fig. 5, [0081], [0094], [0102], [0106]-[0112], [0118], [0120], [0122], “the positional information of own vehicle on a virtual map or an actual map is calculated (generated)” , “The vehicle positional information calculation unit 51 of the client device 1 acquires the recognition result information D06 of the image recognition unit 204 through the UDP information transmitter receiver unit 206, generates control signals for controlling vehicle behavior by the use of the acquired recognition result, changes/modifies the , wherein the real labeling data of the acquisition vehicle is obtained through labeling the acquisition vehicle by absolute coordinates of the acquisition vehicle as vehicle labeled positions ([0106]-[0107]); 
determining the number of obstacles to be simulated based on the data of the simulation position of the acquisition vehicle ([0161]-[0162], [0169]: the number of obstacles i. e. opposite running vehicle, a walker or a bicycle to be generated as 3D graphic of images in the simulation image is determined based on the calculated position of the vehicle.); 
selecting the determined number of obstacles to be simulated ([0161]-[0162], [0169]: the number of obstacles i. e. opposite running vehicle, a walker or a bicycle to be generated as 3D graphic of images in the simulation image is determined based on the calculated position of the vehicle where the obstacles are perceived by the LiDAR sensor installed mounted on the vehicle.), from a range with the simulation position of the acquisition vehicle as a center (Fig. 20, [0156], [0600]: 360-degree scanning from a LIDAR installed on the running center vehicle), wherein the range is less than or equal to a maximum scanning range of the acquisition vehicle (Fig. 20, [0156], [0600]: 360-degree scanning from a LIDAR installed on the running center vehicle); and 

Fukuhara et al. fails to teach explicitly wherein the determining the number of obstacles to be simulated based on the data of the simulation position of the acquisition vehicle comprises: 
searching for real labeling data of the acquisition vehicle corresponding to a vehicle labeled position identical or adjacent to the simulation position of the acquisition vehicle; and 
retrieving a point cloud to which the real labeling data of the acquisition vehicle as searched belongs, and determining the number of the obstacles in the retrieved point cloud as the number of the obstacles to be simulated.
Yue et al. teaches wherein the determining the number of obstacles to be simulated based on the data of the simulation position of the acquisition vehicle (Figs. 1, 4, and 5, right column on Page 460) comprises: 
searching for real labeling data of the acquisition vehicle corresponding to a vehicle labeled position identical or adjacent to the simulation position of the acquisition vehicle (Fig. 1(b), “extract point-cloud data with ground truth labels together with the corresponding image frame” on Page 459, Examiner Note: extracting “point cloud” from the image of the scene which shows only “point cloud of car” corresponds to “searching…”); and 

    PNG
    media_image1.png
    422
    415
    media_image1.png
    Greyscale
on Page 463, Examiner Note: the number of items or obstacles are determined and simulated with the position of the vehicle being variable and the scene background being variable.).


It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Yue et al. into Fukuhara et al.’s invention to improve  performance and robustness of the network in the modification space (Yue et al.: left column on Page 463).

As per Claims 2 and 7, Fukuhara et al. teaches wherein the acquiring real labeling data of an acquisition vehicle comprises: 
acquiring the absolute coordinates of the acquisition vehicle in a world coordinate system ([0106]-[0107]); and 
labeling the acquisition vehicle by the absolute coordinates of the acquisition vehicle to obtain the real labeling data of the acquisition vehicle ([0106]-[0112]). 
As per Claims 3 and 8, Fukuhara et al. fails to teach explicitly wherein the acquiring real labeling data of the selected obstacles comprises: 
calculating relative coordinates of the selected obstacles in a coordinate system of the point cloud ([0159] “generates 3D point group data by calculating the distance to the object by the TOF mechanism with reference”; [0162] “target objects such as an opposite running vehicle, a walker and a bicycle can be acquired from actual point group data as three-dimensional coordinate data”); 

obtaining the real labeling data of the selected obstacles based on the absolute coordinates of the selected obstacles ([0098], [0159], [0106]-[0112], [0161]-[0162], [0169]: generated 3D graphic of images of the obstacles i. e.  target objects in the virtual CG simulation image). 

3.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al. (US 20190220029 A1), in view of Yue et al. (“A LiDAR Point Cloud Generator: from a Virtual World to Autonomous Driving”), and further in view of Eng et al. (US 9865085 B1).
Fukuhara et al. as modified by Yue et al. teaches most all of the instant invention as applied to claims 1-3, 7-8 and 11 above.
As per Claims 5 and 10, Fukuhara et al. as modified by Yue et al. teaches wherein before the selecting the determined number of obstacles to be simulated, from a range with the simulation position of the acquisition vehicle as a center, the method further comprises: 

selecting an obstacle model from an obstacle model library, based on the real labeling data of the candidate obstacles ([0166]-[0167], “for the deep learning recognition process… the image recognition means detects a plurality of reflectance values for each object such as a person, a vehicle, a traffic signal or a road obstacle.”).
Fukuhara et al. as modified by Yue et al. fails to teach explicitly determining whether adjacent candidate obstacles are overlapped by using the obstacle model; and deleting one of the overlapped candidate obstacles, in a case that the adjacent candidate obstacles are overlapped.
Eng et al. teaches determining whether adjacent candidate obstacles are overlapped by using the obstacle model (Col. 6 lines 37-53); and 
deleting one of the overlapped candidate obstacles, in a case that the adjacent candidate obstacles are overlapped (Fig. 16 element 1614, Col 11 lines 61-67, Col. 12 lines 1-3).
Fukuhara et al., Yue et al., and Eng et al. are analogous art because they are all related to an image processing and analysis.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Eng et al. into Fukuhara et al. and Yue et al.’s invention to .

Response to Arguments
4. 	Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Claim Objections in view of the amendment and/or applicant’s arguments.
Examiner respectfully withdraws Claim Rejections - 35 USC § 112 in view of the amendment and/or applicant’s arguments.
Applicant have argued that:

    PNG
    media_image2.png
    150
    714
    media_image2.png
    Greyscale

Examiner disagrees. In particular see Fig. 5, [0081], [0094], [0102], [0106]-[0112], [0118], [0120], [0122] of Fukuhara et al. where it states: “the positional information of own vehicle on a virtual map or an actual map is calculated (generated)” ([0102]); “The vehicle positional information calculation unit 51 of the client device 1 acquires the recognition result information D06 of the image recognition unit 204 through the UDP information transmitter receiver unit 206, generates control signals for controlling vehicle behavior by the use of the acquired recognition result, changes/modifies the positional information of own vehicle on the basis of the generated control signals (S108).” ([0108]); “When running a simulator for 
Applicant’s arguments with respect to claim(s) 1 6 and 11  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – in view of Yue et al..

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146